UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4845


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN EARL DANIELS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:09-cr-00026-FL-1)


Submitted:   April 1, 2010                 Decided:   May 26, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Ann Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marvin Earl Daniels pleaded guilty to possession of a

firearm    after   having       previously          been    convicted      of    a     crime

punishable    by   a    term    exceeding         one   year   of    imprisonment,       in

violation of 18 U.S.C. § 922(g)(1) (2006).                        The district court

sentenced Daniels to 158 months of imprisonment and Daniels now

appeals.     His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising one sentencing issue

but stating that there are no meritorious issues for appeal.

Daniels was informed of his right to file a pro se supplemental

brief, but did not do so.           The Government has filed a motion to

dismiss Daniels’ appeal of his sentence based on Daniels’ waiver

of his right to appeal.           For the reasons that follow, we dismiss

the appeal of Daniels’ sentence and affirm his conviction.

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                        United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                         This court reviews

the validity of an appellate waiver de novo, and will enforce

the waiver if it is valid and the issue appealed is within the

scope thereof.         United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).

            An appeal waiver is valid if the defendant knowingly

and   intelligently      agreed     to    the       waiver.         Id.   at    169.     To

determine    whether     a     waiver    is       knowing   and     intelligent,        this

                                              2
court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”       United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim. P. 11 colloquy, the waiver is both valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

We have reviewed the record and conclude that Daniels knowingly

and intelligently entered into the plea agreement and waived his

appellate rights.

            Accordingly, Daniels waived the right to appeal his

sentence and we thus grant the Government’s motion to dismiss

the appeal of Daniels’ sentence.            We have examined the entire

record in accordance with the requirements of Anders and have

found no meritorious issues for appeal.              We therefore affirm

Daniels’ conviction.        This court requires that counsel inform

Daniels, in writing, of the right to petition the Supreme Court

of the United States for further review.              If Daniels requests

that   a   petition   be   filed,   but   counsel   believes   that   such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.               Counsel’s motion

                                      3
must   state   that    a     copy   thereof   was   served   on   Daniels.      We

dispense   with       oral    argument    because     the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED IN PART;
                                                             DISMISSED IN PART




                                         4